Case 2:20-cv-02879-GW-PVC Document 13 Filed 10/06/20 Page 1 of 1 Page ID #:73

                                                                                                    JS-6
  1

  2

  3

  4

  5
                                       UNITED STATES DISTRICT COURT
  6
                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  7

  8

  9 JORGE NEGRETE,                                                          Case No. CV 20-2879-GW-PVCx
 10                                                                         [Assigned to Hon. George H. Wu]
                                   Plaintiff,
 11

 12            vs.
 13                                                                         ORDER RE
    JELLISON TRUCKING, TONY                                                 STIPULATION OF DISMISSAL
 14 TOMETICH; DOES 1 TO 10,

 15
                                   Defendants.
 16

 17

 18            Having considered the Stipulation of Dismissal filed by the parties to this action
 19 pursuant to Federal Rule of Civil Procedure Rule 41(a)(1)(A)(ii), this Court hereby

 20 GRANTS the request. This action is hereby dismissed with prejudice.

 21            IT IS SO ORDERED.
 22

 23 DATED: October 6, 2020                                       _____________________________________
 24                                                              HON. GEORGE H. WU
                                                                 UNITED STATES DISTRICT JUDGE
 25

 26

 27

 28                                                                     1
      S:\GW\CRD\CV CLOSED\N - CLOSED\Negrete 20-2879\LA20CV02879GW-O JS-6 docx
                                             [PROPOSED]
                                  ORDER RE STIPULATION OF DISMISSAL
